Exhibit99.1 COLLECTORS UNIVERSE, INC. 2 1. Purposes and Administration of the Plan . Purposes . The primary purpose of this 2015 Cash Incentive Plan (the “Plan”) is to further the interests of the Company and its stockholders by (i)providing meaningful incentives and financial rewards to Participants in the Plan for making significant contributions to the achievement, by the Company, of specified financial performance goals in Fiscal 2015, and (ii)making a substantial portion of each Participant’s compensation for Fiscal 2015 dependent on the Company’s achievement of those goals and the achievement by the Participant of individualized MBOs, all in furtherance of the “pay-for-performance policy of the Compensation Committee (the “Compensation Committee”) of the Board of Directors of Collectors Universe, Inc. (the “Company”). Administration of the 2015 Plan . This Plan will be administered by the Compensation Committee, which shall have the authority to designate the executive officers of the Company that will participate in the Plan (the “Participants”), to establish the performance goals or objectives required to be achieved for Participants to earn Incentive Awards under the Plan, to determine whether or not a Participant has earned an Incentive Award under the Plan and the amount thereof, if any, to interpret and construe the Plan and to adopt all necessary rules and regulations for administering the Plan. All decisions and determinations of the Committee with respect to this Plan shall be final and binding on and non-appealable by the Company and the Participants. 2. Definitions . Unless otherwise defined elsewhere in this Plan, the following terms shall have the respective meanings given to them below in this Section 2: “ Board ” means the Board of Directors of the Company. “
